Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 1 of 16 PageID #: 48



STEPHEN D. HANS & ASSOCIATES, P.C.
45-18 Court Square, Suite 403
Long Island City, New York 11101
Tel: 718.275.6700
Attorneys for the Defendants,
GRAHAM RESTAURANT LLC (D/B/A SAGE),
CHRISTOPHER DUNNIGAN and VINCENT LI

UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
JUAN DOMINGUEZ TAPIA, individually and on behalf of
others similarly situated,


                                            Plaintiff,                           Case No.: 19-cv-02589

                 -against-                                                       ANSWER

GRAHAM RESTAURANT LLC (D/B/A SAGE),
CHRISTOPHER DUNNIGAN, VINCENT LI, GARFIELD
DOE, and HUM DOE,

                                             Defendants.
----------------------------------------------------------------------------X



                                                    ANSWER

        The Defendants GRAHAM RESTAURANT LLC (D/B/A SAGE), CHRISTOPHER

DUNNIGAN and VINCENT LI hereinafter referred to, collectively, as the “Defendants”), by and

through their attorneys, STEPHEN D. HANS AND ASSOCIATES, P.C., as and for their Answer to

the Plaintiff’s Complaint dated and filed on May 2, 2019 (hereinafter the “Complaint”), respond as

follows:
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 2 of 16 PageID #: 49




                     AS AND FOR AN ANSWER TO PLAINTIFF’S
                 STATEMENT REGARDING THE “NATURE OF ACTION”

1.       With respect to the allegations contained in Paragraph 1 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

2.       With respect to the allegations contained in Paragraph 2 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

3.       With respect to the allegations contained in Paragraph 3 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

4.       With respect to the allegations contained in Paragraph 4 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

5.       With respect to the allegations contained in Paragraph 5 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

6.       With respect to the allegations contained in Paragraph 6 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

7.       With respect to the allegations contained in Paragraph 7 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

8.       With respect to the allegations contained in Paragraph 8 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

9.       With respect to the allegations contained in Paragraph 9 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.




                                               -2-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 3 of 16 PageID #: 50



10.      With respect to the allegations contained in Paragraph 10 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

11.      With respect to the allegations contained in Paragraph 11 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

12.      With respect to the allegations contained in Paragraph 12 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

                    AS AND FOR AN ANSWER TO PLAINTIFF’S
              STATEMENT REGARDING THE “JUISDICTION AND VENUE”

13.      With respect to the allegations contained in Paragraph 13 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

14.      With respect to the allegations contained in Paragraph 14 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

                        AS AND FOR AN ANSWER TO PLAINTIFF’S
                        STATEMENT REGARDING THE “PARTIES”

                                              Plaintiff

15.      With respect to the allegations contained in Paragraph 15 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

16.      With respect to the allegations contained in Paragraph 16 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.


                                                -3-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 4 of 16 PageID #: 51



17.      With respect to the allegations contained in Paragraph 17 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

                                            Defendants

18.      With respect to the allegations contained in Paragraph 18 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

19.      With respect to the allegations contained in Paragraph 19 of the Complaint, the Defendants

admit the allegations contained in such Paragraph.

20.      With respect to the allegations contained in Paragraph 20 of the Complaint, the Defendants

admit the allegations contained in such Paragraph.

21.      With respect to the allegations contained in Paragraph 21 of the Complaint, the Defendants

admit the allegations contained in such Paragraph.

22.      With respect to the allegations contained in Paragraph 22 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

23.      With respect to the allegations contained in Paragraph 23 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

                    AS AND FOR AN ANSWER TO PLAINTIFF’S
              STATEMENT REGARDING THE “FACTUAL ALLEGATIONS”

                              Defendants Constitute Joint Employers

24.      With respect to the allegations contained in Paragraph 24 of the Complaint, the Defendants

admit the allegations contained in such Paragraph.

25.      With respect to the allegations contained in Paragraph 25 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

26.      With respect to the allegations contained in Paragraph 26 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

                                                -4-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 5 of 16 PageID #: 52



27.      With respect to the allegations contained in Paragraph 27 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

28.      With respect to the allegations contained in Paragraph 28 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

29.      With respect to the allegations contained in Paragraph 29 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

30.      With respect to the allegations contained in Paragraph 30 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

31.      With respect to the allegations contained in Paragraph 31 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

32.      With respect to the allegations contained in Paragraph 32 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

33.      With respect to the allegations contained in Paragraph 33 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

                                        Individual Plaintiff

34.      With respect to the allegations contained in Paragraph 34 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.




                                                -5-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 6 of 16 PageID #: 53



35.      With respect to the allegations contained in Paragraph 35 of the Complaint, the Defendants

state that such allegations consist of statements and/or conclusions of law and/or statements calling

for a legal conclusion, to which no responsive pleading is required.

                                 Plaintiff Juan Dominguez Tapia

36.      With respect to the allegations contained in Paragraph 36 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

37.      With respect to the allegations contained in Paragraph 37 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

38.      With respect to the allegations contained in Paragraph 38 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

39.      With respect to the allegations contained in Paragraph 39 of the Complaint, the Defendants

admit the allegations contained in such Paragraph.

40.      With respect to the allegations contained in Paragraph 40 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

41.      With respect to the allegations contained in Paragraph 41 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

42.      With respect to the allegations contained in Paragraph 42 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

43.      With respect to the allegations contained in Paragraph 43 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.




                                                -6-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 7 of 16 PageID #: 54



44.      With respect to the allegations contained in Paragraph 44 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

45.      With respect to the allegations contained in Paragraph 45 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

46.      With respect to the allegations contained in Paragraph 46 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

47.      With respect to the allegations contained in Paragraph 47 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

48.      With respect to the allegations contained in Paragraph 48 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

49.      With respect to the allegations contained in Paragraph 49 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

50.      With respect to the allegations contained in Paragraph 50 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

51.      With respect to the allegations contained in Paragraph 51 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.




                                               -7-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 8 of 16 PageID #: 55



52.      With respect to the allegations contained in Paragraph 52 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

53.      With respect to the allegations contained in Paragraph 53 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

54.      With respect to the allegations contained in Paragraph 54 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

55.      With respect to the allegations contained in Paragraph 55 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

56.      With respect to the allegations contained in Paragraph 56 of the Complaint, the Defendants

deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in such Paragraph.

57.      With respect to the allegations contained in Paragraph 57 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

                           Defendants’ General Employment Practices

58.      With respect to the allegations contained in Paragraph 58 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

59.      With respect to the allegations contained in Paragraph 59 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

60.      With respect to the allegations contained in Paragraph 60 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.




                                               -8-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 9 of 16 PageID #: 56



61.      With respect to the allegations contained in Paragraph 61 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

62.      With respect to the allegations contained in Paragraph 62 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

63.      With respect to the allegations contained in Paragraph 63 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

64.      With respect to the allegations contained in Paragraph 64 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

65.      With respect to the allegations contained in Paragraph 65 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

66.      With respect to the allegations contained in Paragraph 66 of the Complaint, the Defendants

deny the allegations contained in such Paragraph.

 67.     With respect to the allegations contained in Paragraph 67 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph

 68.     With respect to the allegations contained in Paragraph 68 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

 69.     With respect to the allegations contained in Paragraph 69 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

                 AS AND FOR AN ANSWER TO PLAINTIFF’S
       STATEMENT REGARDING THE “FLSA COLLECTIVE ACTION CLAIMS”

 70.     With respect to the allegations contained in Paragraph 70 of the Complaint, the Defendants

 state that such allegations consist of statements and/or conclusions of law and/or statements calling

 for a legal conclusion, to which no responsive pleading is required.




                                                -9-
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 10 of 16 PageID #: 57



 71.    With respect to the allegations contained in Paragraph 71 of the Complaint, the Defendants

 state that such allegations consist of statements and/or conclusions of law and/or statements calling

 for a legal conclusion, to which no responsive pleading is required.

 72.    With respect to the allegations contained in Paragraph 72 of the Complaint, the Defendants

 deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

 allegations contained in such Paragraph.

               AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                      REGARDING “FIRST CAUSE OF ACTION”

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

 73.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

 74.    With respect to the allegations contained in Paragraph 74 of the Complaint, the Defendants

 state that such allegations consist of statements and/or conclusions of law and/or statements calling

 for a legal conclusion, to which no responsive pleading is required.

 75.    With respect to the allegations contained in Paragraph 75 of the Complaint, the Defendants

 deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

 allegations contained in such Paragraph.

 76.    With respect to the allegations contained in Paragraph 76 of the Complaint, the Defendants

 state that such allegations consist of statements and/or conclusions of law and/or statements calling

 for a legal conclusion, to which no responsive pleading is required.

 77.    With respect to the allegations contained in Paragraph 77 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

 78.    With respect to the allegations contained in Paragraph 78 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.



                                               - 10 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 11 of 16 PageID #: 58



 79.    With respect to the allegations contained in Paragraph 79 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

               AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                    REGARDING “SECOND CAUSE OF ACTION”

                       VIOLATION OF THE OVERTIME PROVISIONS
                         OF THE NEW YORK STATE LABOR LAW

 80.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

 81.    With respect to the allegations contained in Paragraph 81 of the Complaint, the Defendants

 state that such allegations consist of statements and/or conclusions of law and/or statements calling

 for a legal conclusion, to which no responsive pleading is required.

 82.    With respect to the allegations contained in Paragraph 82 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

 83.    With respect to the allegations contained in Paragraph 83 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

               AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                     REGARDING “THIRD CAUSE OF ACTION”

              VIOLATION OF THE SPREAD OF HOURS WAGE ORDEWR
                 OF THE NEW YORK COMMISSIONER OF LABOR

 84.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

 85.    With respect to the allegations contained in Paragraph 85 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

 86.    With respect to the allegations contained in Paragraph 86 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.




                                               - 11 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 12 of 16 PageID #: 59



 87.    With respect to the allegations contained in Paragraph 87 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

              AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                   REGARDING “FOURTH CAUSE OF ACTION”

                 VIOLATION OF THE NOTICE AND RECORDKEEPING
                  REQUIREMENTS OF THE NEW YORK LABOR LAW

 88.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

 89.    With respect to the allegations contained in Paragraph 89 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

 90.    With respect to the allegations contained in Paragraph 90 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.

              AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                     REGARDING “FIFTH CAUSE OF ACTION”

                VIOLATION OF THE WAGE STATEMENT PROVISIONS
                        OF THE NEW YORK LABOR LAW

 91.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

 92.    With respect to the allegations contained in Paragraph 92 of the Complaint, the Defendants

 deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

 allegations contained in such Paragraph.

 93.    With respect to the allegations contained in Paragraph 93 of the Complaint, the Defendants

 deny the allegations contained in such Paragraph.




                                               - 12 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 13 of 16 PageID #: 60



                AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                      REGARDING “SIXTH CAUSE OF ACTION”

                              RECOVERY OF EQUIPMENT COSTS

  94.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

  95.    With respect to the allegations contained in Paragraph 95 of the Complaint, the Defendants

  deny the allegations contained in such Paragraph.

  96.    With respect to the allegations contained in Paragraph 96 of the Complaint, the Defendants

  deny having knowledge or information sufficient to form a belief as to the truth or falsity of the

  allegations contained in such Paragraph.

                AS AND FOR AN ANSWER TO PLAINTIFF’S STATEMENTS
                     REGARDING “SEVENTH CAUSE OF ACTION”

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS
                           OF THE NEW YORK LABOR LAW

  97.    The Defendants repeats and reasserts each and every one of the responses contained in the

 preceding paragraphs hereof with the same force and effect as though fully set forth herein.

  98.    With respect to the allegations contained in Paragraph 98 of the Complaint, the Defendants

  deny the allegations contained in such Paragraph.

  99.    With respect to the allegations contained in Paragraph 99 of the Complaint, the Defendants

  deny the allegations contained in such Paragraph.

                                AS AND FOR AN ANSWER TO
                             PLAINTIFFS’ “PRAYER FOR RELIEF”

        With respect to the allegations contained in Paragraphs (A) through (R) of the Complaint’s

prayer for relief, the Defendants deny that the Plaintiff is entitled to any of the relief sought.




                                                  - 13 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 14 of 16 PageID #: 61



                            AFFIRMATIVE AND OTHER DEFENSES

       The Defendants assert the following affirmative and other defenses without assuming any

burden of production or proof that they would not otherwise have. The Defendants further assert that,

to the extent that the Plaintiff’s claims as alleged are vague or unclear, so as to render it difficult or

impossible to identify and assert every possible affirmative or other defense, the Defendants hereby

expressly reserve their rights to assert additional defenses should further proceedings in this action,

including the progress of any discovery, reveal that such additional defenses would be applicable and

appropriate.

          AS AND FOR A FIRST DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The causes of action alleged in the Complaint may not be maintained as a collective action

under the Fair Labor Standards Act, 29 U.S.C. § 216, because the Plaintiff, upon information and

belief, are not similarly situated to some or all of the persons whom they purport to represent.

        AS AND FOR A SECOND DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The statements and allegations contained in the Complaint fail to meet the requirements

necessary to justify collective action certification or the issuance of collective action notice pursuant

to 29 U.S.C. § 216 with respect to some or all of the employees alleged by the Plaintiff to be similarly

situated to them.

          AS AND FOR A THIRD DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, some or all of the claims asserted by the Plaintiff may be

barred in whole or in part by the doctrine of unclean hands.

        AS AND FOR A FOURTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, some or all of the claims asserted by the Plaintiff may be

barred in whole or in part by the doctrine of estoppel, quasi-estoppel, and/or equitable estoppel.




                                                  - 14 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 15 of 16 PageID #: 62



          AS AND FOR A FIFTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       Subject to proof through discovery, the Plaintiff may lack standing or may otherwise not be

entitled to bring, maintain, or participate in a collective or class action under the FLSA or Rule 23 of

the Federal Rules of Civil Procedure.

          AS AND FOR A SIXTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The Defendants state, in the alternative if necessary, that their actions or omissions with

respect to the Plaintiff was taken in good faith, with reasonable belief that such conduct comported

with the requirements of federal and state law.

        AS AND FOR A SEVENTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       To the extent that any of the Plaintiff may have received compensation beyond that to which

they were entitled under law, such additional compensation may satisfy, in whole or in part, any

alleged claim for unpaid wages and overtime compensation or other monetary relief.

        AS AND FOR AN EIGHTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

       The Defendants state, in the alternative if necessary, that if they are found to have violated

any law or regulation, that any such violation was not willful.

           RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES

       The Defendants state that they currently have insufficient knowledge or information on which

to form a belief as to whether they may have additional, as yet unstated, defenses available. As such,

the Defendants expressly reserve the right to assert additional defenses, and to seek to amend this

Answer to include any such additional defenses, in the event that discovery indicates that any such

additional defenses would be appropriate.




                                                  - 15 -
Case 1:19-cv-02589-LDH-RML Document 7 Filed 07/24/19 Page 16 of 16 PageID #: 63




       WHEREFORE, the Defendants respectfully request that judgment be entered by this Court

dismissing any claims in the Complaint that are deemed by the Court to be lacking in merit, with

prejudice, and granting such further relief as may be just and proper.


Dated: Long Island City, New York
       July 24, 2019


                                                STEPHEN D. HANS & ASSOCIATES, P.C.

                                                 By:_____/s/__________________________
                                                    Stephen D. Hans (SH-0798)
                                                    45-18 Court Square, Suite 403
                                                    Long Island City, New York 11101
                                                    Tel: 718.275.6700 x 204
                                                    Fax: 718.275.6704
                                                    Email: shans@hansassociates.com
                                                    Attorneys for the Defendants,
                                                    GRAHAM RESTAURANT LLC (D/B/A SAGE),
                                                    CHRISTOPHER DUNNIGAN and VINCENT
                                                    LI




                                                - 16 -
